Cite as 2014 Ark. 190

                SUPREME COURT OF ARKANSAS

                                                 Opinion Delivered APRIL 24, 2014
IN RE SUPREME COURT
COMMITTEE ON MODEL JURY
INSTRUCTIONS–CIVIL




                                      PER CURIAM

       Sean T. Keith, Esq., of Rogers, is appointed to the Supreme Court Committee on

Model Jury Instructions–Civil for a three-year term, effective immediately, to expire on

September 30, 2017. The court thanks Mr. Keith for his willingness to serve on this

important committee.

       Timothy L. Brooks, Esq., has resigned from the committee after accepting

appointment as a federal judge to the United States District Court for the Western District

of Arkansas. Judge Brooks has served on the committee since July 27, 2011. The court

expresses its sincere appreciation to Judge Brooks for his service to this committee.